Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/amendments filed on January 14, 2021. Claims 1-13 and 15-20 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-Final rejection of the last Office Action is persuasive, and the Non-Final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 11-13 and 15-20 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Layton et al., U.S. Patent Application Publication No. US 2019/0378401, in view of Pompei et al., U.S. Patent No 7,106,180, hereinafter referred to as Layton and Pompei, respectively.

6.	Regarding independent claims 1, Layton discloses an apparatus comprising: circuitry to transmit an enable signal to cause initiation of a functional safety test in a vehicle; and audio 

7.	Pompei teaches a Parametric Acoustic Array (PAA) transducer.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

audio processing logic circuitry to receive the enable signal and cause activation of power amplifier logic circuitry, in response to the enable signal, to drive the PAA transducer in accordance with an audio alert test signal, wherein an Internet of Things (IoT) device comprises: the safety island logic circuitry, the power amplifier logic circuitry, the PAA transducer, the audio processing logic circuitry, and memory.

9.	Claims 2-13 and 15-17 depend from claim 1 and are therefore allowable.

10.	Regarding independent claims 17, Layton discloses one or more non-transitory computer-readable medium comprising one or more instructions that when executed on at least one processor configure the at least one processor to perform one or more operations to cause: logic to transmit an enable signal to cause initiation of a functional safety test in a vehicle; and audio processing logic to receive the enable signal and cause activation of power amplifier logic.

11.	Pompei teaches a Parametric Acoustic Array (PAA) transducer.

12.	Regarding independent claim 17, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

audio processing logic to receive the enable signal and cause activation of power amplifier logic, in response to the enable signal, to drive the PAA transducer in accordance with an audio alert test signal, wherein an Internet of Things (IoT) device comprises: the safety island logic circuitry, the power amplifier logic circuitry, the PAA transducer, the audio processing logic circuitry, and memory.

13.	Claims 18-20 depend from claim 17 and are therefore allowable.

14.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-

/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665